ON REMAND FROM THE SUPREME COURT

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded for further proceedings. See Ex parte Owens, 668 So.2d 545 (Ala.1995). On remand to this court and after further consideration, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is now reversed and this ease is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and THIGPEN, J., concur.
MONROE and CRAWLEY, JJ., not sitting.